DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Amendments
	Preliminary amendments to the claims filed on 12 December 2019 are herein acknowledged.  Claims 1-17 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 1, the phrase “target tissue” (line 1) should be changed to “a target tissue.” The phrase “causing disruption of the target tissue” (line 6) should be changed to “causing the disruption of the targeted tissue” if it refers to the same as recited in lines 1-2.
Regarding Claim 2, the phrase “whether tissue” (line 2) should be changed to “whether the tissue.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 4, 7, 10, and 16-17 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1, “an imaging device” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “device” is a generic place holder that is coupled with the functional language where the claim recites “for acquiring a digital representation.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “an imaging device” can be an MRI system (see Spec., [0007], [0035]).
Regarding Claims 4, 7, 10, and 16-17, “an administration device” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “device” is a generic place holder that is coupled with the functional language where the claim recites “for administering.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, a sufficient structure for “an administration device” to perform the recited function has not been disclosed. (see also relevant rejections under 35 U.S.C. 112(a), (b)).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7-10, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 4, 7, 10, and 16-17, the original Specification fails to disclose a sufficient structure for “an administration device.”
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is no antecedent basis for the phrase  “the disruption” (line 10). It is unclear whether “the disruption” (line 10) refers to the “disruption of the target tissue” as previously set forth in the claim or other disruptions. For the purpose of advancing the prosecution, the Examiner will assume that “the disruption” (line 10) may refer to any disruption in the tissue.
Regarding Claims 2 and 5-6, it is unclear whether the “tissue” (line 2) refers to the “tissue” as recited in the parent claim(s) or other tissues.
Regarding Claim 3, it is unclear whether “a target volume” (line 2) refers to “a target volume” previously set forth in Claim 1 or other target volumes. For the purpose of advancing the prosecution, the Examiner will assume that “a target volume” (line 2) may refer to any object in the invention.
Regarding Claim 4, the claim recites the term “substantially” as a term of degree/relative terminology. However, it remains unclear what the Applicant deems as substantial. 
Furthermore, it is unclear what the Applicant deems as “the target volume [that] … matches the target volume.” In others words it is unclear whether matching the target volume refers to locating a target or other operations. For the purpose of advancing the prosecution, the Examiner will assume that matching the target volume may refer to performing an operation on a targeted volume.
Regarding Claims 4, 7, 10, and 16-17, it is unclear what the Applicant deems as “an administration device.” For the purpose of advancing the prosecution, the Examiner will assume that “an administration device” may refer to any process that is capable of delivering an agent/drug or the like such as an injection procedure.
Regarding Claim 6, the claim recites the phrase “tissue outside the target volume cannot admit the therapeutic agent to a clinically significant degree” which is a term of degree/relative terminology. According to the Specification, Paragraph [0021], “’Clinically significant’ means having an undesired (and sometimes the lack of a desired) effect on tissue that is considered significant by clinicians, e.g., triggering the onset of damage thereto.” However, it remains unclear what the Applicant deems as when the “tissue outside the target volume cannot admit the therapeutic agent to a clinically significant degree.”
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vlachos (F Vlachos et al., Permeability assessment of the focused ultrasound-induced blood–brain barrier opening using dynamic contrast-enhanced MRI, Phys. Med. Biol. 55 5451 (2010); available at: https://iopscience.iop.org/article/10.1088/0031-9155/55/18/012/pdf).
Note: citations from Vlachos refer to the article disclosed by the Applicant in the IDS submitted on 12/12/2019.
Regarding Claim 1, Vlachos discloses a system for disrupting target tissue for treatment and evaluating disruption of the target tissue (Abstract, wherein a FUS MRI-based system is used to disrupt the permeability of the tissue), the system comprising: 
an imaging device for acquiring a digital representation of at least a portion of a target volume of the target tissue (Abstract, “The spatial permeability of the BBB-opened region was assessed using dynamic contrast enhanced MRI (DCE-MRI).”); 
an ultrasound transducer for generating and delivering at least one sonication of shaped energy beams to the target volume for causing disruption of the target tissue in a region corresponding to the target volume so as to increase tissue permeability therein (Abstract, “Focused ultrasound … Permeability maps were generated and the Ktrans values were calculated for a predefined volume of interest in the sonicated and the control area … . The results demonstrated that Ktrans in the BBB-opened region … was at least two orders of magnitude higher when compared to the contra-lateral (control) side”); and 
a controller, responsive to the imaging device, configured to generate a tissue permeability map indicating regions of increased tissue permeability and estimates of the tissue permeability due to the disruption and to computationally evaluate, based on the tissue permeability map, the disruption of the target tissue within the target volume (Abstract, “The spatial permeability of the BBB-opened region was assessed using dynamic contrast enhanced MRI (DCE-MRI). The DCE-MR images were post-processed using the general kinetic model (GKM) and the reference region model (RRM). Permeability maps were generated and the Ktrans values were calculated for a predefined volume of interest in the sonicated and the control area for each mouse. …” in which the MRI system can also be interpreted as a controller that captures and renders images; see also Page 5455, Section 2.3., Dynamic contrast-enhanced MRI protocol; Page 5456, “calculates the permeability relative to a reference region with known Ktrans”; Abstract, in which the change in permeability caused by FUS stimuli can be interpreted as disrupting the tissue activity and the permeability analysis can be interpreted as disruption analysis; see also 2.4-2.5 wherein the images are collected through MRI system and analyzed using tools such as Matlab; see section 2.1, wherein the ultrasound system is controlled by a computer).
Regarding Claim 2, Vlachos further discloses wherein the controller is further configured to computationally determine, based on the tissue permeability map, whether tissue within the target volume can admit a therapeutic agent (Abstract, “This study thus constitutes the first permeability assessment of FUS-induced BBB opening using DCE-MRI, supporting the fact that the aforementioned technique may constitute a safe, non-invasive and efficacious drug delivery method”; Page 5452, “the presence of the barrier precludes the delivery of large-sized molecules (>1 kDa) used therapeutically for diseases such as Alzheimer’s and Parkinson’s … A controlled and safe opening of the BBB would enable the passage of pharmacological agents across the interstitial space that could enhance the neuronal activity in the aforementioned brain diseases, without causing permanent physiologic or anatomical damage … Dynamic contrast-enhanced MRI (DCE-MRI) has been thoroughly used in past studies to compute the permeability”).
Regarding Claim 3, Vlachos further discloses wherein the controller is further configured to compare a target volume in the tissue permeability map to the target volume acquired using the imaging device (Page 5460, Fig. 4).
Regarding Claim 4, Vlachos further discloses an administration device for administering the therapeutic agent (Page 5455, injection) only when tissue within the target volume can admit the therapeutic agent and the target volume substantially matches the target volume acquired using the imaging device (Pages 5451-5452, “Specifically, molecules of sizes larger than 400 Da are prevented from penetrating the parenchyma, thus protecting the normal neuronal functionality (Pardridge 2005). On the other hand, the presence of the barrier precludes the delivery of large-sized molecules (>1 kDa) used therapeutically for diseases such as Alzheimer’s and Parkinson’s (Deane and Zlokovic 2007, De Boer and Gaillard 2007). A controlled and safe opening of the BBB would enable the passage of pharmacological agents across the interstitial space that could enhance the neuronal activity in the aforementioned brain diseases, without causing permanent physiologic or anatomical damage. … The technique of focused ultrasound (FUS) constitutes a non-invasive, highly localized method for opening the BBB” which can be interpreted as administering the agent in the presence of FUS activation that enables the tissue to admit the contrast agent/therapeutic agent”; Page 5455, “Gd-DTPA was injected
approximately 30–60 min after sonication”; see also Fig. 4 showing the targeted region; see also relevant rejections under 35 U.S.C. 112 stated above).
Regarding Claim 5, Vlachos further discloses wherein the controller is further configured to computationally determine whether tissue within the target volume can admit the therapeutic agent based on a molecular size thereof and the estimated tissue permeability. (Pages 5451-5452, “Specifically, molecules of sizes larger than 400 Da are prevented from penetrating the parenchyma, thus protecting the normal neuronal functionality (Pardridge 2005). On the other hand, the presence of the barrier precludes the delivery of large-sized molecules (>1 kDa) used therapeutically for diseases such as Alzheimer’s and Parkinson’s (Deane and Zlokovic 2007, De Boer and Gaillard 2007). A controlled and safe opening of the BBB would enable the passage of pharmacological agents across the interstitial space that could enhance the neuronal activity in the aforementioned brain diseases, without causing permanent physiologic or anatomical damage. … The technique of focused ultrasound (FUS) constitutes a non-invasive, highly localized method for opening the BBB” which can be interpreted as administering the agent in the presence of FUS activation that enables the tissue to admit the contrast agent/therapeutic agent; see also section 2.3-2.5, and Fig. 4, permeability map).
Regarding Claim 6, Vlachos further discloses wherein the controller is further configured to computationally verify, based on the tissue permeability map, that tissue outside the target volume cannot admit the therapeutic agent to a clinically significant degree (Page 5453, “The extracted Ktrans values demonstrated the permeability differences among the BBB-opened hippocampal region and the contra-lateral BBB-intact side of the brain, which served as the control. Histology was used to detect any macroscopic effects of BBB opening and T2 images assessed the possibility of hemorrhage in the sonicated area.”; see also Fig. 7).
Regarding Claim 9, Vlachos further discloses wherein the tissue permeability map includes a plurality of permeability levels, each permeability level associated with a tissue region in the target volume and indicating a maximal size of molecules capable of entering the associated tissue region (Fig. 4, wherein the colors are indicative of the permeability, and higher permeability will correlate with the molecular size).
Regarding Claim 10, Vlachos further discloses wherein the administration device is configured to administer the therapeutic agent based on the permeability levels (see Sections, 2.3-2.5; see Fig. 4).
Regarding Claim 12, Vlachos further discloses wherein the controller is further configured to generate the tissue permeability map based at least in part on at least one of MRI contrast imaging, planning or simulation of the at least one sonication, or an acoustic response of the target volume during the disruption (Page 5455, Section 2.3, “Dynamic contrast-enhanced MRI protocol”).
Regarding Claim 14, Vlachos further discloses wherein the controller is further configured to cause the ultrasound transducer to generate a plurality of sonications each delivering shaped acoustic energy to one of a plurality of focal zones in the target volume, the focal zones collectively being coextensive with the target volume (Page 5453, Sections 2.1-2.2, wherein an ultrasound system with specific focal depth and related parameters are adjusted and the sonication protocol is defined; “The focus of the transducer was positioned inside each mouse brain to overlap with the hippocampus and the posterior cerebral artery (PCA) using a grid-positioning method and a pulse-echo transducer as reported in our previous studies”; see also Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as obvious over Vlachos (F Vlachos et al., Phys. Med. Biol. 55 5451 (2010)) in view of Johnson (US 2010/0143241 A1).
Regarding Claim 7, Vlachos further discloses an administration device (Page 5455, injection). However, Vlachos is silent as to administering the therapeutic agent into the target volume based on the tissue permeability map.
Johnson teaches administering the therapeutic agent into the target volume based on the tissue permeability map ([0018], “the therapeutic agent may be added to the method of performing MRI. The administration of an imaging contrast agent across the BBB can accompany the administration of a therapeutic agent. Furthermore, by monitoring the brain or any other organ by MRI, the amount of therapeutic agent may be adjusted immediately or in subsequent administration to optimize the dosage, therapeutic level”; see also [0009], [0012], [0094], [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent administration method, as taught by Vlachos, to administer the agent based on images, like taught by Johnson, in order to monitor the administration of the agent and adjust the dosage. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 8, Vlachos is silent as to wherein the controller is further configured to cause the ultrasound transducer to generate and deliver at least a second sonication of shaped energy beams to the target volume after administering the therapeutic agent.
Johnson teaches wherein the controller is further configured to cause the ultrasound transducer to generate and deliver at least a second sonication of shaped energy beams to the target volume after administering the therapeutic agent. ([0009], “The method involves the steps of … applying either … (b) … focused ultrasound beam to open a limited portion of the blood brain barrier.”; [0012], “In a preferred embodiment, the method may be used to administer a therapeutic agent or a diagnostic agent or a combination thereof to the brain or central nervous system of a subject. In that case, the therapeutic agent is administered before step (b) or within 4 hours of step (b).” Therefore, the sonication can continue after administering the agent that can be considered as the second sonication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent administration method, as taught by Vlachos, to continue applying sonication, like taught by Johnson, in order to provide an effective method for FUS-induced drug delivery by opening BBB. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Vlachos (F Vlachos et al., Phys. Med. Biol. 55 5451 (2010)) in view of Walczak (US 2019/0350486 A1).
Regarding Claim 11, Vlachos is silent as to wherein the therapeutic agent comprises at least one of Busulfan, Thiotepa, CCNU (lomustine), BCNU (carmustine), ACNU (nimustine), Temozolomide, Methotrexate, Topotecan, Cisplatin, Etoposide, Irinotecan /SN-38, Carboplatin, Doxorubicin, Vinblastine, Vincristine, Procarbazine, Paclitaxel, Fotemustine, Ifosfamide /4- Hydroxyifosfamide /aldoifosfamide, Bevacizumab, 5-Fluorouracil, Bleomycin, Hydroxyurea, Docetaxel, or Cytarabine (cytosine arabinoside, ara-C)/ara-U.
Walczak teaches wherein the therapeutic agent comprises at least one of Busulfan, Thiotepa, CCNU (lomustine), BCNU (carmustine), ACNU (nimustine), Temozolomide, Methotrexate, Topotecan, Cisplatin, Etoposide, Irinotecan /SN-38, Carboplatin, Doxorubicin, Vinblastine, Vincristine, Procarbazine, Paclitaxel, Fotemustine, Ifosfamide /4- Hydroxyifosfamide /aldoifosfamide, Bevacizumab, 5-Fluorouracil, Bleomycin, Hydroxyurea, Docetaxel, or Cytarabine (cytosine arabinoside, ara-C)/ara-U.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent, as taught by Vlachos, to be a therapeutic agent, like taught by Walczak, in order to provide a therapeutic method for delivering drug to specific tissues such as cancerous cells. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Vlachos (F Vlachos et al., Phys. Med. Biol. 55 5451 (2010)) in view of Jolesz (Jolesz FA. MRI-guided focused ultrasound surgery. Annu Rev Med. 2009;60:417-30. doi: 10.1146/annurev.med.60.041707.170303. PMID: 19630579; PMCID: PMC4005559).
Regarding Claim 13, Vlachos is silent as to wherein the imaging device is further configured to acquire an image of the target volume during delivery of the at least one sonication and the controller is further configured to adjust a parameter associated with a subsequent sonication based on the image.
Jolesz discloses wherein the imaging device is further configured to acquire an image of the target volume during delivery of the at least one sonication and the controller is further configured to adjust a parameter associated with a subsequent sonication based on the image. (Page 6, Heading: Treatment Monitoring, “After each sonication, a cooling period lasts until the temperature returns to baseline. This prevents the buildup of heat in the nontargeted tissue volume (beam path zone). Using MRI thermometry, the focal spot is visible on the images and the temperature rise and cooling are measurable. Therefore, the spatiotemporal control of the sonication by MRI guidance is precise, predictable, and reproducible. Before the actual treatment, MRI defines the target by detecting the focal spot with a noncoagulative low-power test pulse.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging and sonications, as taught by Vlachos, to be performed during sonications and thereafter, like taught by Jolesz, in order to enable the system to efficiently locate and target a region of interest for FUS-induced agent delivery. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 15-17 are rejected under 35 U.S.C. 103 as obvious over Vlachos (F Vlachos et al., Phys. Med. Biol. 55 5451 (2010)) in view of Karshafian (US 2008/0221382 A1).
Regarding Claim 15, Vlachos is silent as to wherein the at least one sonication causes generation and cavitation of microbubbles in the target volume.
Karshafian teaches wherein the at least one sonication causes generation and cavitation of microbubbles in the target volume. ([0005], [0022], “FIG. 3 shows the formation of microbubbles 10 in the vasculature from seeds 9, such as liquid droplets, injected from a syringe 6 into the vasculature. Once the seeds 9 have been injected and are in place in the vasculature and tissues, they are exposed to ultrasound from the transducer. The ultrasound causes the microbubbles 10 to be formed from the seeds by either cavitation or vaporization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery method, as taught by Vlachos, to cause generation and cavitation of microbubbles in the target volume, like taught by Karshafian, in order to provide and efficient FUS-based drug delivery method. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 16, Vlachos is silent as to an administration device for administering a microbubble seed to the target volume, wherein the at least one sonication and the microbubble seed cause generation of the microbubbles.
Karshafian teaches an administration device for administering a microbubble seed to the target volume, wherein the at least one sonication and the microbubble seed cause generation of the microbubbles. ([0005], [0022], “FIG. 3 shows the formation of microbubbles 10 in the vasculature from seeds 9, such as liquid droplets, injected from a syringe 6 into the vasculature. Once the seeds 9 have been injected and are in place in the vasculature and tissues, they are exposed to ultrasound from the transducer. The ultrasound causes the microbubbles 10 to be formed from the seeds by either cavitation or vaporization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery method, as taught by Vlachos, to cause generation and cavitation of microbubbles in the target volume using seeds, like taught by Karshafian, in order to provide and efficient FUS-based drug delivery method. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 17, Vlachos further discloses an administration device for administering microbubbles to the target volume (Page 5454, table 1, “A bolus of 107 microbubbles mL−1 was administered intravenously (IV) through the tail vein using a 30-G needle syringe”). 
However, Vlachos is silent as to wherein the at least one sonication causes cavitation of the microbubbles.
Karshafian teaches wherein the at least one sonication causes cavitation of the microbubbles. ([0005], [0022], “FIG. 3 shows the formation of microbubbles 10 in the vasculature from seeds 9, such as liquid droplets, injected from a syringe 6 into the vasculature. Once the seeds 9 have been injected and are in place in the vasculature and tissues, they are exposed to ultrasound from the transducer. The ultrasound causes the microbubbles 10 to be formed from the seeds by either cavitation or vaporization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery method, as taught by Vlachos, to cause generation and cavitation of microbubbles in the target volume, like taught by Karshafian, in order to provide and efficient FUS-based drug delivery method. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Konofagou (US 20130046229 A1) discloses Systems and methods for opening a tissue to a target value using microbubbles. Park discloses a method of permeability analysis after ultrasound-induced blood-tumor barrier disruption. (Park et al., Evaluation of permeability, doxorubicin delivery, and drug retention in a rat brain tumor model after ultrasound-induced blood-tumor barrier disruption, Journal of Controlled Release, Volume 250, 28 March 2017, Pages 77-85). Chai discloses a method of MRI-guided focused ultrasound-induced blood brain barrier opening and drug delivery. (Chai et al., Magnetic-resonance imaging for kinetic analysis of permeability changes during focused ultrasound-induced blood–brain barrier opening and brain drug delivery, Journal of Controlled Release, Volume 192, 28 October 2014, Pages 1-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793